Citation Nr: 0412707	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  02-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected herniated nucleus pulposus (HNP) at L5-
S1.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1981 to February 
2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the RO in 
Waco, Texas, which granted service connection for HNP at L5-
S1 with an initial 10 percent rating assigned, effective on 
March 1, 2002.  

The veteran timely appealed the initial 10 percent rating 
assigned for the service-connected HNP at L5-S1.  In a 
January 2004 rating decision, the RO in Detroit, Michigan, 
increased the initial rating to 20 percent for the service-
connected HNP at L5-S1.  As the award is not a complete grant 
of benefits, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993)


FINDINGS OF FACT

1.  Since his separation from active duty, the veteran's 
service-connected HNP at L5-S1 has produced impairment 
equivalent to severe intervertebral disc disease with 
recurring attacks and intermittent relief, including 
complaints of additional impairment on flare-ups, and the 
veteran likely experiences additional functional loss during 
flare-ups beyond that which is objectively shown resulting in 
overall functional loss comparable to severe limitation of 
motion of the lumbar spine.

2.  Neither pronounced low back disability nor ankylosis of 
the spine has ever been shown, nor has a disability picture 
equivalent to that of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.


CONCLUSION OF LAW


The criteria for an initial 40 percent rating for the 
service-connected HNP at L5-S1 have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1; 4.10; 4.40; 4.45; 4.59, 
4.71a, including Diagnostic Code 5293 (2002, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has addressed this new legislation with regard to the 
veteran's claim.  The veteran has been informed of what 
information was needed to support his claim in rating 
decisions, the Statement of the Case, and letters sent to him 
by the RO as noted hereinabove.  Moreover, the veteran was 
afforded several VA examinations to determine the current 
nature, extent and severity of the service-connected back 
disability.  More importantly, in light of the favorable 
action taken herein below, the Board finds that the veteran 
is not prejudiced thereby and no further assistance in 
developing the facts pertinent to his claim is required.  In 
this case, the Board finds that there is sufficient evidence 
of record to decide his claim properly.  


II.  Factual Background

The veteran had active service from October 1981 to February 
2002.  The veteran's service medical records reflect that he 
injured his back in service in 1998.  Subsequent to the 
injury, the veteran was afforded a magnetic resonance imaging 
study (MRI) while in service in December 2000.  According to 
the MRI results, there was a large midline disc extrusion 
(HNP) at L-5/S-1 which impinged upon the left and right L5 
nerve roots and particularly on the left S1 nerve root.  
Degenerative changes of the lumbar vertebral bodies were also 
noted.  There was decreased internal signal of the 
intervertebral discs at L4-5 and L5-S1.  There was midline 
disc protrusion at L4-5.  There was bilateral lateral recess 
stenosis at L4-5 which did not appear to impinge upon the L4 
nerve roots.  

Other service medical records show continuous complaints of 
severe pain in the low back with sciatic pain in the buttocks 
and both thighs as well as acute flare-ups.

The veteran inadvertently filed a claim of service connection 
for a low back disability while still on active duty.  He 
then indicated that his retirement date from the military was 
set for February 2002 and the VA thereafter afforded the 
veteran a VA examination in August 2001.  The veteran 
reported that his current treatment consisted of the use of 
muscle relaxers, nonsteroidal anti-inflammatory medications, 
physical therapy, the use of a TENS unit and permanent 
activity modification.  The veteran reported continued back 
discomfort, particularly upon arising in the morning and with 
repetitive bending and lifting.  

On physical examination of the back, the examiner reported no 
tenderness to palpation.  Range of motion testing revealed 
evidence of mild discomfort throughout all spheres of range 
of motion testing, however there remained full range of 
motion in all spheres.  Range of motion of the back was as 
follows:  flexion to 90 degrees, extension to 30 degrees, 
rotation to 30 degrees left and right, and lateral flexion to 
35 degrees left and right.  

The diagnosis was that of "HNP at L-5, S-1 (by MRI 12-18-
2000)."  The examiner did not perform any x-ray studies or 
additional diagnostic tests.  

The veteran filed a formal claim of service connection 
immediately upon separation from service.  

In a February 2002 rating decision, service connection was 
granted for HNP at L5-S1 with an initial 10 percent rating 
assigned effective on March 1, 2002, the day after separation 
from service.  

The veteran filed a timely Notice of Disagreement with the 
initial 10 percent rating assigned.  The veteran explained 
that his back disability was more severe than the 10 percent 
rating represented.  In addition, the veteran reported that 
he was dissatisfied with the August 2001 VA examination of 
his back.  

The veteran was afforded another VA examination in December 
2002.  The veteran complained of pain, weakness, stiffness, 
fatigability and lack of endurance.  The veteran indicated 
that the pain occurred on a daily basis and was more severe.  
The veteran noted pain with prolonged standing greater than 
20 minutes, prolonged sitting greater than 30 minutes, pain 
with straightening up upon arising from a sitting position.  
The pain was located below the belt line on the left side, 
radiating into both anterior thighs, usually worse in the 
morning and better with activity.  Precipitating factors 
included prolonged bending and stooping.  Alleviating factors 
included bed rest and pain medications.  The veteran reported 
additional limitation of motion and significant functional 
impairment during his last flare-up within the previous three 
months.  

On physical examination of the low back, forward flexion was 
0-70 degrees, extension backwards was 0-15 degrees.  Lateral 
flexion was 0-30 degrees bilaterally, rotation was 0-30 
degrees bilaterally.  The spine was painful at forward 
flexion and extension backward.  The examiner indicated that 
the veteran had weakened movements against strong resistance.  
The veteran did have excess fatigability with use.  The 
veteran did not have incoordination.  The veteran did have 
painful motion with use.  The veteran did have lack of 
endurance.  The veteran did have tenderness of the 
paravertebral muscles at L5-S1 on the left side.  The veteran 
did walk with a stooped posture.  

On neurological examination, motor, sensory, deep tendon 
reflexes were intact.  

The diagnosis was that of Degenerative joint disease, 
degenerative disc disease, herniated nucleus pulposus L5-S1 
of the lumbar spine with radiculopathy.  

Finally, the veteran was afforded another VA examination in 
January 2004.  The veteran complained of a painful lower back 
across both sides of the lumbosacral area.  There was some 
radiation in the groins and in the thighs, but not below the 
knees.  The pain was fairly constant and it was 8/10 in 
intensity.  If he moved around, the pain was felt more.  

Examination of the lower back revealed that the pelvis was 
symmetrical with good muscle tone without any spasm.  There 
was no scoliosis.  He complained of pain in the lumbosacral 
area as well as buttocks on both sides.  There was no cough 
aggravation of pain.  Range of motion was limited to 5 
degrees of extension with complaint of pain.  Flexion was to 
40 degrees with complaint of pain.  Right and left lateral 
flexion was to 20 degrees with pain and rotation was also 20 
degrees with pain.  There was evidence of incoordination 
without any evidence of weakness and fatigability.  
Functional loss due to subjective complaint of pain was 
present.  

Both lower limbs were equal in length and there was no 
neurological deficiency.  Sensation to pinprick and light 
touch was present.  Extensor hallucis longus muscle strength 
was strong and plantar reflex was flexor.  The straight leg 
raising was 70 degrees to the right and 80 degrees on the 
left with complaint of pain in the back and both limbs in all 
dermatomes.  

X-rays of the lumbosacral spine revealed degenerative disc 
disease at L4-L5.

The diagnosis was that of history of injury to the back while 
in military, currently with evidence of degenerative disc 
disease at L4-L5 level with manifested limitation of motion.  
The examiner opined that there was no evidence of 
radiculopathy.

Subsequent to that VA examination, the RO issued a rating 
decision in January 2004 whereby the initial rating for the 
service-connected HNP at L5-S1 was increased to 20 percent, 
effective from March 1, 2002.  


III.  Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2003).  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The determination of whether a higher evaluation is warranted 
is based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Inasmuch as the veteran has appealed from the initial award 
assigned in conjunction with the grant of service connection, 
the issue before the Board must now be characterized as an 
appeal from the original award.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Such an issue requires that consideration 
be given to whether a higher rating is warranted for any 
period during the pendency of the appeal.  Id.  

The veteran's service-connected low back disorder is rated 
under 38 C.F.R. § 4.71a, Code 5293 (intervertebral disc 
syndrome).  The criteria for rating intervertebral disc 
syndrome were revised during the pendency of this appeal.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  However, in this regard, the Board points out that 
if it is determined that the new criteria are more favorable, 
the new criteria may not be applied for the period prior to 
the revision.  See VAOPGCPREC 3-2000.  As limited by 
38 U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.

Under the old version of this code, pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warrants a 60 percent rating.  
Severe intervertebral disc syndrome with recurrent attacks 
and intermittent relief warrants a 40 percent rating, and 
moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent rating.  

The criteria for rating intervertebral disc syndrome were 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Under the "new" criteria, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated based on either the total duration 
of incapacitating episodes over the past 12 months or a 
combination, under § 4.25, of separate ratings for chronic 
orthopedic and neurologic manifestations with the ratings for 
all other disabilities, whichever results in the higher 
evaluation.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent rating.  Incapacitating episodes having 
a total duration of at least four weeks but less that six 
weeks during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Further, with respect to Diagnostic Code 5293, the VA General 
Counsel has held that, when a veteran receives less than the 
maximum evaluation under this diagnostic code based upon 
symptomatology that includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another code pertaining to limitation of motion.  
VAOPGCPREC 36-97.  See DeLuca v. Brown, supra.  Painful 
motion is considered to be limited motion under the 
provisions of 38 C.F.R. § 4.59 (2003).  

The terms "mild," "moderate," "severe," and 
"pronounced" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.  Terminology such as "mild," "moderate," 
"severe," and "pronounced" are used by VA examiners and 
others and although an element of evidence to be considered 
by the Board, are not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).

At the outset, the Board finds that the previous criteria for 
rating disc disease, in effect prior to September 23, 2002, 
are more favorable to the veteran than the revised criteria 
effective from that date.  As his claim was pending on the 
effective date of the change, he is entitled to a rating 
under the previous criteria, and they will be applied.  

In addition, there also are other diagnostic criteria related 
to spine disabilities that may be pertinent to this claim, 
and which were also revised during the pendency of this 
appeal.  

As for old rating criteria for low back disabilities, under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral strain, 
a zero percent evaluation is assigned for slight subjective 
symptoms only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In cases involving Diagnostic Code 5295, VA 
must determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the old provisions of Diagnostic Code 5292, limitation 
of motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion; a 20 percent 
evaluation is assigned for moderate limitation of motion; and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

The Board notes that the other rating criteria pertaining to 
spine diseases and injuries were recently revised and 
published on August 27, 2003.  See 68 Fed. Reg. 51,454-
51,458.  The revised criteria became effective on September 
26, 2003.  The general rating formula for disease and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) is to be used with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected.  

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating, and a 50 percent rating for the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire cervical spine warrants a 40 percent rating.  

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.  Forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  

There are several notes after the general rating formula.  
Note (1) instructs to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2) instructs that normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3) instructs that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) instructs to round each range of motion measurement 
to the nearest five degrees.  

Note (5) instructs that unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

Note (6) instructs to separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5010 indicates that arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2003).

After applying the factual medical evidence in this case to 
the diagnostic criteria for rating back disabilities as noted 
herein above, the Board notes that the veteran has some of 
the symptoms of severe intervertebral disc syndrome, such as 
recurring attacks with intermittent relief, along with pain 
radiating into the buttocks and thighs.  Specifically, as 
noted above, the veteran's range of motion is significantly 
limited.  Furthermore, X-ray studies and MRI have confirmed 
that he has arthritis and degenerative joint disease of the 
lumbar spine, with some nerve root impingement.  While 
objective factors would suggest that the veteran's HNP at L5-
S1 should not been deemed severe, the Board must also 
consider DeLuca factors such as functional loss due to, e.g., 
pain on motion.  There is ample evidence that the veteran has 
recurrent flare-ups and significant chronic pain due to his 
low back disability.  Moreover, evidence shows that the pain 
is not limited to the lumbar back; rather, it radiates to 
other parts of the back, buttocks and thighs.  The pain is 
significant enough that it hampers the performance of 
routine, unavoidable activities, such as getting in and out 
of bed, stooping and bending over.  Taking into account all 
of this evidence, and in particular, evidence of chronic pain 
and its impact on daily functioning, the Board is inclined to 
resolve any reasonable doubt in the veteran's favor to award 
an increased rating of 40 percent under Diagnostic Code 5293.  
In this connection, the Board notes that none of the other 
diagnostic codes pertaining to the spine offer a rating 
higher than 40 percent unless ankylosis is shown.  Moreover, 
the veteran's back disability does not rise to the level of 
pronounced, which would warrant a 60 percent rating.  In 
addition, the veteran has not shown that his back disability 
is productive of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

In this regard, the evidence of record does not indicate that 
the veteran is now or was ever completely incapacitated.  In 
general, the evidence appears to be consistent with language 
found in old Diagnostic Code 5293, which assigned a 40 
percent rating for severe symptoms with intermittent relief.   

In conclusion, the Board finds that the preponderance of the 
evidence favors a rating of 40 percent under Diagnostic Code 
5293 for the service-connected HNP at L5-S1, taking into 
account DeLuca factors.  The Board has resolved any 
reasonable doubt in the veteran's favor.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.120, 4.13 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected HNP 
at L5-S1 as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  However, at no time since service has 
the service-connected disability been more disabling than as 
currently rated.


ORDER

An initial 40 percent rating for the service-connected 
intervertebral disc syndrome with herniated nucleus pulposus 
at L5-S1 and degenerative disc disease at L4-L5 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



